Citation Nr: 0940857	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-35 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for the residuals of a 
mouth injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1973 to October 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma, denying the claims currently on appeal.  

The Veteran requested and was afforded a hearing before the 
undersigned Acting Veterans Law Judge at the RO in Muskogee, 
Oklahoma in June 2009.  A written transcript of this hearing 
has been prepared and incorporated into the evidence of 
record.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran suffered a disease or injury of the left 
wrist during, or as a result of, active military service.  

2.  The preponderance of the evidence is against a finding 
that the Veteran suffered a disease or injury of the right 
shoulder during, or as a result of, active military service.  

3.  The preponderance of the evidence is against a finding 
that the Veteran suffered a disease or injury of the low back 
during, or as a result of, active military service.  

4.  The Veteran does not have a current diagnosis of a mouth 
disorder, aside from a dental disorder and a scar of the chin 
for which service connection has already been established.  
CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A §§ 1101, 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  A right shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A §§ 1101, 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).  

3.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A §§ 1101, 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2009).  

4.  The residuals of a mouth injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A §§ 1101, 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  


Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the United States Court of Appeals for 
Veterans Claims (Court) take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The letter also 
provided the Veteran with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned).  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claims of entitlement to service connection 
for a left wrist disorder and a right shoulder disorder 
because there is no evidence to satisfy the second McLendon 
criteria discussed above.  Specifically, there is no evidence 
to suggest that the Veteran suffered an in-service injury 
involving his left wrist or right shoulder during his 
military service.  Therefore, a medical examination would 
serve no useful purpose in this case, since the requirement 
of an in-service disease or injury to establish a service 
connection claim cannot be met upon additional examination.  

The evidence also demonstrates that the Veteran is not 
entitled to an additional VA examination of the mouth since 
the first McLendon criterion discussed above has not been 
satisfied.  Namely, there is no evidence of a current 
disorder of the mouth, aside from a dental disorder and a 
scar of the chin.  Service connection has already been 
established for these disorders and the Veteran was afforded 
a VA examination for his scar in March 2007.  The Veteran was 
not prejudiced by the lack of VA examination.

In January 2007, the Veteran was afforded a VA examination 
for his low back disability claim.  The examination involved 
a review of the claims file, a thorough examination of the 
Veteran, and an opinion that was supported by sufficient 
rationale.  Therefore, the Board finds that the examination 
is adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (affirming that a medical opinion 
is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
treatment records and the Veteran's VA outpatient treatment 
records.  Copies of the Veteran's Social Security 
Administration (SSA) records and his private medical records 
have been incorporated into the claims file.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

II.  The Merits of the Claims

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).
In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

A.  Left Wrist and Right Shoulder Disabilities

The Veteran contends that he is entitled to service 
connection for left wrist and right shoulder disabilities.  
However, the preponderance of the evidence of record 
demonstrates that the Veteran did not suffer a chronic injury 
of the left wrist or right shoulder during his active 
military service and that his current left wrist and right 
shoulder conditions are not otherwise related to his military 
service.  As such, service connection is not warranted.  

The Veteran's service treatment records are silent as to 
complaints regarding both the left wrist and right shoulder.  
The Veteran contends that he injured his left wrist and right 
shoulder during military service when he was in an automobile 
accident.  However, the records indicate that the only injury 
sustained during the Veteran's March 1974 automobile accident 
was to his mouth.  There were no complaints regarding the 
left wrist [or left upper extremity] or the right shoulder 
[or right upper extremity].  Also, according to the Veteran's 
September 1977 separation examination, the Veteran's upper 
extremities were normal and there was no mention of upper 
extremity complaints at that time.  The Veteran's service 
treatment records, therefore, do not suggest that the Veteran 
injured his left wrist or right shoulder during military 
service.  Accordingly, the requirement of a disease or injury 
in service under Hickson has not been satisfied.  See 
Hickson, supra.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2009).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  Id.

The post-service treatment records demonstrate that the 
Veteran has not suffered from chronic symptomatology of a 
left wrist or right shoulder disability since his separation 
from active duty.  According to a January 2005 VA routine 
physical, the Veteran had no tenderness, swelling, or 
limitation of motion of his extremities.  The first evidence 
of record suggesting that the Veteran was experiencing 
symptoms of left wrist and right shoulder disabilities was a 
private medical record dated August 2006.  It was noted that 
the Veteran had a history of chronic left wrist and right 
shoulder pain.  The Veteran reported that he was injured 
during his military service in an automobile accident.  An X-
ray of the left wrist revealed moderate radiocarpal 
flattening with mild sclerosis and spurring.  There was no 
fracture, dislocation or acute disease.  An X-ray of the 
right shoulder revealed moderate flenohumeral spurring and 
joint space loss and moderate right shoulder arthroscopy with 
no acute disease seen.  There was no fracture, dislocation, 
destructive lesion or foreign body.  The Veteran has 
established, however, that he suffers from a current 
disability.  See Hickson, supra.

Based on the above evidence, the Board finds that the Veteran 
is not entitled to service connection for a left wrist or 
right shoulder disability.  There is no evidence of chronic 
left wrist or right shoulder complaints during the Veteran's 
military service.  In fact, the first evidence of these 
disabilities was in August 2006 - approximately 29 years 
after the Veteran's separation from active duty.  When 
considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disabilities at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board recognizes that the Veteran believes his current 
complaints are related to his military service.  According to 
a statement received by VA in November 2006, the Veteran 
contended that his left wrist and right shoulder were injured 
during his in-service automobile accident, but it was 
believed to be only a strain and it was not treated further.  
He also stated that his right shoulder was dislocated at the 
time of the accident, but that it was popped back into place 
at the scene of the accident and not treated further.  The 
Veteran also testified in June 2009 that while he did not 
complain of left wrist or right shoulder pain during military 
service, he was sure that he did in fact sustain these 
injuries in service.

The Board places far greater probative value on the 
pertinently negative contemporaneous service department 
records than it does on the more recent statements of the 
Veteran, made in connection with his claim for monetary 
benefits from the government.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the Veteran].  
Such records are more reliable, in the Board's view, than the 
Veteran's unsupported assertion of events now over three 
decades past; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].  

As a layperson, the Veteran is competent to testify to left 
wrist and right shoulder pain during his military service.  
However, he is not competent to provide an etiological 
opinion relating his current left wrist and right shoulder 
disabilities to his alleged pain some 29 years ago.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Furthermore, the Veteran's contentions are contradicted by 
the evidence of record, as there are no complaints of left 
wrist or right shoulder pain during military service and no 
complaints of left wrist or right shoulder pain for nearly 
three decades after separation from active duty.  Therefore, 
the Board does not find the testimony of chronic left wrist 
and right shoulder pain to be credible.  

The Veteran's claims fails on the basis of Hickson elements 
(2) and (3).  Since the preponderance of the evidence is 
against the claims, the provisions of 38 U.S.C. § 5107(b) 
regarding reasonable doubt are not applicable.  The Veteran's 
claims of entitlement to service connection for left wrist 
and right shoulder disabilities must be denied.

B.  Low Back Disability

The Veteran contends that he is entitled to service 
connection for a low back disability.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran's current low back complaints did not manifest 
during, or as a result of, his active military service.  As 
such, service connection is not warranted.  

The Veteran's service treatment records establish that he was 
seen with complaints of low back pain during his military 
service.  According to a June 1976 treatment record, the 
Veteran complained of low back pain with no prior history of 
pain.  The Veteran did not remember lifting any heavy objects 
or bending down for anything resulting in his pain.  Lumbar 
range of motion was noted to be very limited when bending to 
the right.  A subsequent treatment record from June 1976 
noted that lumbar spine films showed evidence of a flattening 
of the lumbar lordosis, but otherwise, examination was 
normal.  The Veteran was treated with bed rest, analgesic 
therapy and Valium.  He was noted to improve markedly over 
the next three days with almost complete recovery of his back 
pain upon discharge.  A diagnosis of left sacroiliac joint 
strain was assigned and there was no evidence of further 
treatment for low back pain during military service.  
According to the Veteran's September 1977 separation 
examination, his spine was normal and there were no 
complaints regarding the low back noted at this time.  While 
the Veteran's service treatment records do not demonstrate 
that he suffered a chronic lower back injury during his 
military service, the requirement for in-service disease or 
injury under Hickson has been met.  See Hickson, supra.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2009).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  Id.

The first medical evidence of lower back pain after 
separation from active duty is a private medical record from 
August 2006.  The Veteran reported having chronic lower back 
pain that began during his military service.  X-rays were 
taken of the lumbar spine at that time, which revealed 
prominent degenerative joint disease with minimal spurring at 
the L3-4 level.  The requirement of a current disability 
under Hickson has been established.  See Hickson, supra.

Therefore, since the first evidence of lower back complaints 
after the Veteran's separation from service is approximately 
29 years after separation from active duty, the one year 
presumption of in-service incurrence is not applicable.  See 
38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran was afforded a VA examination of the lumbar spine 
in January 2007.  The Veteran told the examiner that he 
injured his spine during military service in 1976 while 
loading and unloading heavy equipment.  The Board notes, 
however, that the Veteran's service treatment records from 
1976 specifically note that the Veteran did not remember 
lifting anything heavy or bending down for anything that 
resulted in back pain.  The Veteran also reported to the VA 
examiner that he had intermittent low back pain after his 
separation from military service that he would self-medicate.  
He also reported reinjuring his back in the 1990s while 
lifting something heavy while employed as a truck driver.  
The examiner diagnosed the Veteran with degenerative disc 
disease of the lumbar spine at the L4-S1 and L3-4 levels with 
limited motion.  Upon reviewing the Veteran's service medical 
records, the examiner concluded that it was less likely than 
not that the Veteran's current degenerative disc disease was 
related to his in-service flattening of the lumbar lordosis.  
The examiner based this opinion on the fact that the in-
service injury was more likely caused by a muscle spasm, and 
that the Veteran was shown to have great improvement of his 
back symptoms following treatment in service.  Additionally, 
the examiner noted that the Veteran's medical records were 
silent regarding lower back complaints from 1976 through 
2006.  Therefore, the examiner concluded that chronicity of 
the condition was not shown.  The Veteran's claim fails as to 
the requirement of a medical nexus.  See Hickson, supra.

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a low back 
disability.  According to the January 2007 VA examiner, the 
Veteran's service treatment records demonstrated that his 
1976 back injury was an acute and transitory injury that 
resolved prior to separation from active duty.  There was no 
further treatment for low back pain until 2006, and this 
demonstrated that there was no chronicity of symptomatology 
and it was less likely than not that the Veteran's current 
low back complaints were related to his in-service back 
injury.  Therefore, the preponderance of the evidence 
demonstrates that the Veteran's degenerative disc disease of 
the lumbar spine did not manifest during, or as a result of, 
his military service.  

The Board has also considered the testimony provided by the 
Veteran in support of his claim.  In a letter received by VA 
in November 2006, the Veteran reported that he has suffered 
from lower back problems ever since his in-service injury in 
1976.  The Veteran also testified in his June 2009 hearing 
that his back pain has progressively worsened since his in-
service injury until he was unable to work as of 1999.  

While the Board has considered the testimony provided by the 
Veteran, as a layperson, he is not competent to provide 
testimony on matters requiring medical knowledge.  See 
Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Additionally, while the Veteran may believe that 
his current back pain is related to his in-service injury, 
the preponderance of the evidence does not support this 
contention.  The record is silent regarding complaints of low 
back pain for three decades, and according to the trained VA 
medical examiner of January 2007, the Veteran's current low 
back condition is less likely than not related to his in-
service injury that appeared to resolve upon treatment.  

The Veteran's claim fails on the basis of Hickson element 
(3).  Since the preponderance of the evidence is against the 
claim, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  The Veteran's claim of 
entitlement to service connection for a lower back disability 
must be denied.

C.  Residuals of a Mouth Injury

The Veteran contends that he is entitled to service 
connection for a mouth injury.  However, the preponderance of 
the evidence demonstrates that the Veteran does not have any 
residuals of a mouth injury, aside from his dental condition 
and the scarring of his chin for which service connection has 
already been established.  As such, service connection for a 
separate mouth injury is not warranted.  

As noted above, the Veteran's service treatment records 
demonstrate that the Veteran was in an automobile accident in 
March 1974.  X-rays taken of the mandible at that time 
revealed no fracture.  Teeth numbers 23, 26 and 27 were noted 
to be quite mobile, and teeth numbers 24 and 25 were avulsed.  
Surgery was performed and his teeth were wired to immobilize 
and reposition his damaged teeth.  A follow-up treatment 
record from April 1974 notes that the Veteran was doing well, 
and his teeth were stable and the sutures were removed from 
his chin which was healing well.  There is no evidence of 
follow-up treatment, and according to the Veteran's September 
1977 separation examination, his mouth was normal.  
Therefore, the Veteran's service treatment records suggest 
that the Veteran did not suffer an injury to his mouth in 
addition to the dental disorder and the scar of his chin for 
which service connection has already been established.  

There are no post-service treatment records suggesting that 
the Veteran suffers from a separate disability of the mouth.  
Likewise, the lay testimony provided by the Veteran indicates 
that he does not suffer from an additional disability of the 
mouth.  According to a letter received by VA in November 
2006, the Veteran reported being in a motor vehicle accident 
during military service in which he suffered injuries to his 
teeth and chin.  As already noted, the Veteran is already 
service-connected for his teeth and scarred chin.  

The Veteran's June 2009 hearing testimony also suggests that 
the Veteran does not have a current disability of the mouth, 
in addition to his dental disorder and his chin scar.  
According to the Veteran, he was in an accident that injured 
his teeth, gums and chin.  The Acting Veterans Law Judge 
asked the Veteran to clarify whether he had a current 
disability of the mouth, and the Veteran responded that his 
only complaints involved an inability to chew with his teeth 
and the subsequent loss of another tooth.  None of the 
Veteran's testimony suggested that he suffered any additional 
disability of the mouth.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a mouth 
injury.  The evidence of record demonstrates that the Veteran 
does not have a current disability of the mouth in addition 
to his already service-connected dental disorder and scarring 
of the chin.  There must be a current diagnosis of a disorder 
for service connection to be granted.  See Hickson, supra.  
Without a medical diagnosis of a separate mouth disorder, the 
Board must deny the Veteran's claim.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Since the Veteran is already 
service-connected for the disability of his teeth and the 
scar of his chin, he is not entitled to additional benefits 
regarding his mouth.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a mouth injury must be denied.


ORDER

Entitlement to service connection for a left wrist disorder 
is denied.  

Entitlement to service connection for a right shoulder 
disorder is denied.  

Entitlement to service connection for a lower back disorder 
is denied.  

Entitlement to service connection for the residuals of a 
mouth injury is denied.  




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


